Exhibit 10.8

SECURED PROMISSORY NOTE

$349,000

Los Angeles, California

November 29 , 2002

1. Promise to Pay. For value received, WINTER W. HORTON and AMANDA L. HORTON,
husband and wife as community property (jointly and severally, “Borrower”)
promises to pay to the order of LIBERMAN BROADCASTING, INC. (“Lender”), at such
place as Lender may from time to time designate in writing, the sum of Three
Hundred Forty-Nine Thousand and no/100 Dollars ($349,000), with interest
accruing at the rate of eight percent (8%) annually; provided, however, if
Borrower elects to voluntarily prepay this Note as permitted hereunder or if
Borrower has paid all principal outstanding under this Note as of the Maturity
Date, Lender agrees to waive all accrued interest under this Note.

2. Payments. All sums payable under this Note shall be payable on or before
December 31, 2009 (the “Maturity Date”), at which time the entire amount of this
Note shall be due and payable. Payments shall be paid in lawful money of the
United States of America. If the date upon which a payment is due under this
Note (the “Payment Date”) falls on a Saturday, Sunday or legal holiday under the
laws of the State of California, then such payment shall instead be due and
payable on the first day following such Payment Date which is not a Saturday,
Sunday, or legal holiday under the laws of the State of California. Borrower may
pay all or any part of the outstanding balance hereof at any time without any
premium or penalty whatsoever.

3. No Offset. Borrower shall not be entitled to any offset, abatement or
reduction in the outstanding amounts due hereunder by reason of any obligation
owed by Lender to Borrower or any agreement between Borrower and Lender.

4. Waivers. Borrower hereby waives diligence, presentment, protest and demand,
notice of protest, dishonor and nonpayment of this Note.

5. Representations and Warranties. Borrower and each individual comprising
Borrower hereunder hereby represents and warrants that:

(a) this Note constitutes the legally valid and binding obligation of Borrower
and each individual comprising Borrower and is enforceable against Borrower in
accordance with its terms; and

(b) neither the execution and delivery of this Note nor the recordation of the
Deed of Trust (i) requires the consent or approval of any other party or entity,
(ii) constitutes or results in a breach or default under any obligation binding
upon Borrower, including, without limitation, any lien or encumbrance which may
now or hereafter bind the Property (as hereinafter defined) or any other loan
secured by the Property, or (iii) will entitle the holder of any other lien with
respect to the Property to accelerate its loan or exercise remedies with respect
thereto.

6. Remedies of Lender. Upon the occurrence of a default in any of Borrower’s
obligations hereunder, or of a default of Borrower under any loan which is
secured by that certain real property located at 686 South Arroyo Boulevard,
Pasadena, California 91105 (the “Property”), Lender shall have the option to
declare the entire unpaid amount of this Note immediately due and payable, to
demand payment thereof and to exercise all rights and remedies then available to
Lender hereunder or under applicable law. No delay or omission on the part of
Lender in

 

1



--------------------------------------------------------------------------------

exercising any right under this Note shall operate as a waiver of such right or
any other right of Lender. The remedies of Lender as provided herein, and in any
other agreement between Lender and Borrower, or at law or in equity, shall be
cumulative and concurrent, and may be pursued singly, successively, or together
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall occur.

7. Default Interest. If Borrower fails to make the payment due hereunder on the
Maturity Date, all amounts owed hereunder shall, from and after the Maturity
Date until paid in full, bear interest at the rate of fifteen percent (15%) per
annum, or the maximum rate permitted by law. Borrower expressly agrees that the
foregoing does not constitute a penalty but reflects the negotiated intent of
the parties that the amounts owed under this Note shall bear interest at
different rates before and after the Maturity Date.

8. Attorneys’ Fees. If this Note is not paid when due, any default of Borrower
occurs hereunder, or any dispute or litigation concerning the enforcement or
validity of this Note arises, the losing or defaulting party shall pay to the
prevailing party all charges, costs and expenses (including reasonable
attorneys’ fees) incurred by the prevailing party, whether or not any action or
proceeding is brought relative to such dispute and whether or not such
litigation is prosecuted to judgment.

9. Severability. Every provision of this Note is intended to be severable. In
the event any term or provision hereof is declared to be illegal or invalid for
any reason whatsoever by a court of competent jurisdiction, such illegality or
invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.

10. Usury Savings Clause. Lender and Borrower intend in the execution of this
Note that the transaction evidenced by this Note be in strict compliance with
the usury laws of the State of California. Lender and Borrower stipulate and
agree that none of the terms and provisions contained in this Note or any of the
other instruments executed in connection with the transaction evidenced by this
Note shall ever be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by the laws of the State of
California. If Lender shall collect monies which are deemed to constitute
interest which would otherwise increase the effective interest rate on this Note
to a rate in excess of the maximum rate permitted to be charged by the usury
laws of the State of California, if applicable, all such sums deemed to
constitute interest in excess of such maximum rate shall, at the option of
Lender, be credited to the payment of the sums due under this Note or returned
to Borrower.

11. Choice of Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of California without reference to any
conflicts or choice of law doctrine. Borrower and Lender each acknowledge and
agree that the trial courts of the State of California in and for the County of
Los Angeles and the associated appellate and Federal courts, shall have
exclusive jurisdiction to hear and decide any dispute, controversy or litigation
regarding the enforceability or validity of this Note.

12. Joint and Several. In the event that this Note is executed by more than one
party as Borrower, all obligations of Borrower hereunder shall be deemed to be
joint and several. Accordingly, each party comprising Borrower hereby confirms
and agrees that he shall be personally liable for the entire amount outstanding
under this Note, and if for any reason (including, without limitation,
bankruptcy or insolvency), one party comprising Borrower cannot or does not pay
the obligations of Borrower hereunder, the other party comprising Borrower shall
promptly and fully pay such amounts in accordance with the terms of this Note.

 

2



--------------------------------------------------------------------------------

13. Waiver of Jury Trial. Borrower and Lender (by accepting this Note) each
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action (a) arising under this Note or any future modification
hereof, or (b) in any way connected with or related or incidental to the
dealings of Borrower and Lender with respect to the loan evidenced by this Note,
in either case whether now existing or hereafter arising, and whether arising in
contract or tort or otherwise. Borrower and Lender each hereby agrees and
consents that either Borrower or Lender may file an original counterpart or a
copy of this Note with any court as written evidence of the consent of Borrower
and Lender to the waiver of their right to trial by jury.

14. Continued Employment. Borrower and Lender hereby agree that at such time as
Mr. Winter Horton ceases for any reason to be an employee of Lender, the entire
amount of this Note, including all principal and all accrued interest, shall be
deemed accelerated and shall be due and payable upon demand and Lender may,
without prior notice or demand, deduct from any sums due to Mr. Horton as a
result of Mr. Horton’s employment all amounts due under this Note. It is further
understood and agreed that upon any breach or default by Mr. Horton under the
terms of his employment agreement with Lender or any affiliates of Lender (as it
may be amended or extended from time to time), Lender may, at its option,
declare a default under this Note and may declare all amounts outstanding
hereunder to be immediately due and payable. Notwithstanding the foregoing,
Lender agrees that if Mr. Horton’s employment is involuntarily terminated,
Lender will not commence foreclosure proceedings for sixty (60) days following
the effective date of the termination of Mr. Horton’s employment. This time
period is intended to provide Borrower with the opportunity to refinance the
loan represented by this Note. Interest shall continue to accrue on principal
amounts outstanding hereunder, until paid in full.

15. Deed of Trust. Borrower hereby confirms and agrees that the proceeds of the
loan evidenced by this Note are to be used solely for the acquisition of the
Property, and will be secured by the Property and each Borrower’s interest
therein, as it may exist from time to time. This Note is secured by that certain
deed of trust (the “Deed of Trust”) of even date herewith executed by Borrower
as trustor in favor of Lender as beneficiary and naming Chicago Title Company as
trustee. The Deed of Trust creates a lien on certain real property described
therein. The Deed of Trust contains the following limitations on the right of
Borrower to transfer the property described therein:

Trustor agrees that, in the event of any transfer of said property Beneficiary
shall have the absolute right at its option, without demand or notice, to
declare all sums secured hereby immediately due and payable. Consent to one such
transaction shall not be deemed to be a waiver of the right to require consent
to future or successive transactions. Beneficiary may grant or deny such consent
in its sole discretion. In addition, if consent should be given, any such
transfer shall be subject to this Deed of Trust, and any such transferee shall
assume all obligations hereunder and agree to be bound by all provisions
contained herein. Such assumption shall not, however, release Trustor or any
maker or guarantor of said note from any liability thereunder without the prior
written consent of Beneficiary. As used herein, “transfer” includes (a) the
sale, agreement to sell, transfer, conveyance or hypothecation of said property,
or any portion thereof or interest therein, whether voluntary, involuntary, by
operation of law or otherwise, the execution of any installment land sale
contract or similar instrument affecting all or a portion of said

 

3



--------------------------------------------------------------------------------

property; (b) the transfer, assignment, conveyance or hypothecation of legal or
beneficial ownership of any of the voting or other stock in Trustor or legal or
beneficial ownership of any partnership interest in Trustor, as applicable; and
(c) the creation pursuant to the application or request of Trustor (whether
alone or in conjunction with other persons) of any tax, assessment, improvement,
community facilities or other district which includes the said property and
which results in taxes or assessments being imposed on the said property the
lien securing which has priority over this Deed of Trust. For the purposes of
phrase (c) in the foregoing sentence, if such district is created on the motion
of a governmental entity, Trustor shall be deemed to have applied for or
requested such creation if Trustor fails to protest or vote against the creation
of such district.

Notwithstanding the above-described prohibition on transfers, Borrower and
Lender acknowledge that this Note and the Deed of Trust may become subordinate
to purchase money deeds of trust executed by Borrower and recorded in the real
property records of Los Angeles County with respect to the real property
described in the Deed of Trust.

16. Successors and Assigns. This Note and the obligation of Borrower, and each
individual comprising Borrower hereunder shall bind the respective heirs,
legatees, devisees, administrators, executors, successors and assigns of each
party. This Note shall inure to the benefit of Lender, its successors and
assigns, and any successor under or holder of the Note, including any pledges of
the Note.

17. Use of Loan Proceeds. It is expressly understood and agreed that the sole
permitted use of the proceeds of the loan represented by this Note is for the
purchase of and improvements to the Property located at 686 South Arroyo
Boulevard, Pasadena, California. In order to accommodate this purchase, Lender
is willing to disburse the proceeds of the loan represented by this Note into an
account set up in Borrower’s name, provided, however, with respect to this
account, it is expressly understood and agreed that (i) no funds may be
disbursed from the account without the express written consent of Lenard
Liberman, and (ii) the consent of Borrower shall not be required for
disbursement of funds from the account if requested by Lenard Liberman.

 

“BORROWER” /s/ Winter W. Horton WINTER W. HORTON /s/ Amanda L. Horton AMANDA L.
HORTON

 

4